Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, none of the reference of record alone or in combination discloses or suggests a device comprising: 
a fingerprint sensor configured to sense a fingerprint and output a corresponding fingerprint sensing signal; and 
a readout circuit configured to determine whether the fingerprint sensing signal matches a stored fingerprint signal, 
wherein the readout circuit comprises: 
a minutiae extracting part configured to extract first minutiae based on the fingerprint sensing signal and output a minutiae detecting signal indicative of the first minutiae; 
a minutiae storage part configured to provide a minutiae recall signal indicative of second minutiae based on the stored fingerprint signal; 
a minutiae matching part configured to determine each of the first minutiae as belonging to any one of a plurality of classes, determine each of the second minutiae as belonging to any one of the plurality of classes, and compare first minutiae determined as belonging to each class of the plurality of classes with second minutiae determined as belonging to the same respective class of the plurality of classes to output a matching signal; and 
a determination part configured to output a fingerprint authentication signal in response to the matching signal, 
wherein the minutiae matching part determines each of the first minutiae as belonging to any one of the plurality of classes based on a first center point and the first minutiae of the minutiae detecting signal, and determines each of the second minutiae as belonging to any one of the plurality of classes based on a second center point and the second minutiae of the minutiae recall signal, 
wherein the minutiae matching part determines a first number of first minutiae closest by at least one of distance to the first center point or angle therethrough and a second number of second minutiae closest by at least one of distance to the second center point or angle therethrough as belonging to a first class of the plurality of classes, respectively. 
Claim 8 and 13 each recites similar limitations as in claim 1.  Accordingly, claims 1-15 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625